

115 HR 4899 IH: Access to Substance Abuse Treatment Act of 2018
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4899IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2018Mr. Cartwright (for himself, Mr. Payne, and Ms. Norton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide grants for treatment of heroin, opioids, cocaine,
			 methamphetamine, 3,4-methylenedioxymethamphetamine (ecstasy), and
			 phencyclidine (PCP) abuse, and for other purposes.
	
 1.Short titleThis Act may be cited as the Access to Substance Abuse Treatment Act of 2018. 2.PurposeIt is the purpose of this Act to—
 (1)reduce crime and improve public safety by making treatment for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP) abuse available to every American who needs it;
 (2)keep families together by encouraging alternatives to incarceration for nonviolent drug law offenses;
 (3)help identify root causes and most effective treatment methods for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse; and
 (4)expand research into cutting-edge treatment methods for stimulant abuse. 3.Heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP) treatment and wrap-around programsSubpart 1 of part B of title V of the Public Health Service Act is amended by inserting after section 514B (42 U.S.C. 290bb–10) the following new sections:
			
				514C.Initiative to increase heroin, opioids, cocaine, methamphetamine, ecstasy, and PCP treatment
			 capacity
 (a)In generalThe Secretary may make grants to State, local, and tribal governments for the purpose of increasing the availability of treatment for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP) abuse.
					(b)Requirements
 (1)In generalTo seek a grant under subsection (a), a State, local, or tribal government shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.
 (2)Use of grant fundsThe grants made under subsection (a) may only be used to— (A)build treatment centers;
 (B)expand existing treatment centers; (C)hire treatment professionals;
 (D)provide training and education to substance abuse professionals, medical professionals, and educators related to the treatment of heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse; and
 (E)engage in other activities that the Secretary has determined are relevant to the purpose of the grants under subsection (a).
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2019 through 2023.
					514D.Heroin, opioids, cocaine, methamphetamine, ecstasy, and PCP abuse treatment vouchers for
			 underserved populations
 (a)In generalThe Secretary may make grants to State, local, and tribal governments and nonprofit entities to provide vouchers to individuals in underserved populations for authorized services related to the treatment of such individuals for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine (PCP) abuse.
					(b)Requirements
 (1)ApplicationTo seek a grant under subsection (a), a State, local, or tribal government or a nonprofit entity shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including a description of the method that such State, government, or entity will use—
 (A)to identify individuals who would benefit from treatment for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse;
 (B)to identify if such individuals are in underserved populations; and (C)to provide vouchers to such individuals in such populations.
 (2)Preservation of choiceA recipient of a grant under this section may not restrict the ability of an individual receiving a voucher under this section to use the voucher to pay for authorized services furnished by any provider of authorized services, so long as the provider of such services meets all applicable State licensure or certification requirements regarding the provision of such services.
 (3)Duration of awardWith respect to a grant under this section, the period during which payments under such grant are made to the grant recipient may not exceed five years.
 (4)Matching fundsThe Secretary may require that recipients of grants under this section provide non-Federal matching funds, as determined appropriate by the Secretary, to ensure the commitment of the grant recipients to the provision of vouchers for treatment to individuals who use heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine. Such non-Federal matching funds may be provided directly or through donations from public or private entities and may be in cash or in-kind, fairly evaluated, including property, equipment, or services.
 (5)Maintenance of effortThe Secretary may require that grant recipients under this section agree to maintain expenditures of non-Federal amounts for authorized services related to the treatment of heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse at a level that is not less than the level of such expenditures maintained by the recipient for the fiscal year preceding the fiscal year for which the entity receives such a grant.
						(c)Report
 (1)In generalNot later than December 1, 2019, and annually thereafter, the Secretary shall submit a report to the Congress on the grants under subsection (a).
 (2)Contents of reportThe report under paragraph (1) shall contain an evaluation of the effectiveness of the grants made under subsection (a) in improving access to heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine treatment for underserved populations.
 (d)DefinitionsFor purposes of this section: (1)Authorized servicesThe term authorized services means—
 (A)treatment for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse, including individual, group, and family counseling regarding such abuse;
 (B)follow-up services to prevent an individual from relapsing into such abuse; (C)wrap-around services, as such term is defined in section 514E(e)(4); and
 (D)any additional services specified by the Secretary. (2)Underserved populationThe term underserved population means a population of individuals who cannot access appropriate substance abuse treatment (including comprehensive substance abuse treatment) due to financial, geographical, language, socioeconomic, or cultural barriers.
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2019 through 2023.
					514E.Comprehensive wrap-around heroin, opioids, cocaine, methamphetamine,
			 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), and phen­cy­cli­dine
			 (PCP) treatment services
 (a)In generalThe Secretary may make grants to public, private, and nonprofit entities, Indian tribes, and tribal organizations to establish programs to provide for and coordinate the provision of wrap-around services to heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine-affected individuals.
 (b)Minimum qualifications for receipt of awardTo seek a grant under subsection (a), a public, private, or nonprofit entity, an Indian tribe, or a tribal organization shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require, including assurances to the satisfaction of the Secretary that—
 (1)the applicant has the capacity to carry out a program described in subsection (a); (2)the applicant has entered into agreements with entities in the community involved, through which the applicant will provide wrap-around services; and
 (3)the applicant, or any entity through which the applicant will provide such services, meets all applicable State licensure or certification requirements regarding the provision of such services.
 (c)Priority for grant distributionIn making grants under this section, the Secretary shall give priority to applications for programs that serve communities with a high or increasing rate of heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse or addiction, as specified by the Secretary.
 (d)ReportsFor each year that a public, private, or nonprofit entity, Indian tribe, or tribal organization receives a grant under subsection (a) for a program, such entity, tribe, or organization shall submit to the Secretary a report on the results and effectiveness of the program.
 (e)DefinitionsFor purposes of this section: (1)Heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine-affected individualThe term heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine-affected individual means an individual who—
							(A)
 (i)resided in a residential inpatient treatment facility for the treatment of heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse or addiction; or
 (ii)received treatment for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine abuse or addiction from an intensive outpatient treatment facility; and
 (B)after successful completion of such treatment reenters the community. (2)Intensive outpatient treatment facilityThe term intensive outpatient treatment facility means a facility that provides treatment for substance abuse and that, with respect to an individual receiving such treatment—
 (A)provides a minimum of seven hours of treatment for substance abuse during a week; (B)provides regularly scheduled treatment sessions within a structured program; and
 (C)ensures that the treatment sessions are led by health professionals or clinicians. (3)Residential inpatient treatment facilityThe term residential inpatient treatment facility means a facility that provides treatment for substance abuse in which health professionals and clinicians provide a planned regimen of 24-hour professionally directed evaluation, care, and treatment for such substance abuse in an inpatient setting, including 24-hour observation and monitoring.
 (4)Wrap-around servicesThe term wrap-around services means, with respect to a heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine-affected individual, the following services:
 (A)Medical services. (B)Dental services.
 (C)Mental health services. (D)Child care services.
 (E)Job training services. (F)Housing assistance.
 (G)Training in parenting. (H)Prevention services for family members, with respect to heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse or addiction.
 (I)Transportation assistance services for purposes of participation in the services listed in subparagraphs (A) through (H).
 (f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2019 through 2023..
		4.Extension and expansion of residential treatment program for pregnant and postpartum women to
 include caregiver parentsSection 508 of the Public Health Service Act (42 U.S.C. 290bb–1) is amended— (1)in the heading, by striking pregnant and postpartum women and inserting caregiver parents, including pregnant women;
 (2)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by inserting , Indian tribes, and tribal organizations after nonprofit private entities; and (ii)by striking pregnant and postpartum women treatment for substance abuse and inserting caregiver parents, including pregnant women, treatment for substance abuse (including treatment for addiction to heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine (ecstasy), or phen­cy­cli­dine (PCP));
 (B)in each of paragraphs (1), (2), and (3), by striking the women and inserting such parents each place it appears; and (C)in paragraph (3), by inserting supplemental before services;
 (3)in subsection (b)— (A)in paragraph (1), by inserting , Indian tribes, or tribal organizations after nonprofit private entities; and
 (B)in paragraph (2)— (i)by striking the services and inserting such services; and
 (ii)by striking woman and inserting caregiver parent; (4)in subsection (c)—
 (A)in paragraph (1), by striking eligible woman and inserting eligible caregiver parent; and (B)by striking the women and the woman each place either term appears and inserting such parent;
 (5)in subsection (d)— (A)in the matter proceeding paragraph (1), by striking woman and inserting caregiver parent;
 (B)in paragraphs (3) and (4), by striking the woman and inserting such parent each place it appears; (C)in paragraph (9)—
 (i)by striking the women and inserting such parent each place it appears; (ii)by striking units and inserting unit; and
 (iii)by striking of parents and inserting of the parents of such parent; (D)in paragraph (10), by inserting , Indian tribes, or tribal organizations after entities; and
 (E)in paragraph (11)— (i)by striking the women and inserting such parent; and
 (ii)by striking their children and inserting the children of such parent; (6)in subsection (f)(1), in the matter proceeding subparagraph (A) by inserting , Indian tribes, or tribal organizations after public or private entities;
 (7)in subsection (g)— (A)by striking identify women and inserting identify caregiver parents; and
 (B)by striking the women and inserting such parents; (8)in subsection (h)(1), by striking pregnant and postpartum women and inserting caregiver parents;
 (9)in subsection (j)— (A)in the matter proceeding paragraph (1)—
 (i)by striking to on behalf and inserting to or on behalf; and (ii)by striking woman and inserting caregiver parent;
 (B)in paragraph (2), by striking the woman and inserting such parent; and (C)in paragraph (3), by striking woman and inserting parent;
 (10)in subsection (k)(2), by striking women and inserting caregiver parents; (11)in subsection (l), by striking such agreements and inserting the funding agreements under this section;
 (12)by amending subsection (m) to read as follows:  (m)Use of funds; Priority for certain areas served (1)Use of fundsA funding agreement for an award under subsection (a) for an applicant is that funds awarded under subsection (a) to such applicant shall be used for programs according to the following order of priority:
 (A)For a program that provides services to caregiver parents who are pregnant and postpartum women. (B)For a program that provides services to caregiver parents who are single parents and the sole caregivers with respect to their children.
 (C)For a program that provides services to any caregiver parents. (2)Priority for certain areas servedIn making awards under subsection (a), the Director shall give priority to any entity, tribe, or organization that agrees to use the award for a program serving an area that—
 (A)is an area determined by the Director to have a shortage of family-based substance abuse treatment options; or
 (B)is determined by the Director to have high rates of addiction to heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, or phen­cy­cli­dine.;
 (13)in subsection (p)— (A)by striking October 1, 1994 and inserting January 1, 2019;
 (B)by striking Committee on Labor and Human Resources and inserting Committee on Health, Education, Labor, and Pensions; and (C)by striking the third sentence;
 (14)in subsection (q)— (A)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6), respectively;
 (B)by inserting after paragraph (1) the following new paragraph:  (2)The term caregiver parent means, with respect to a child, a parent or legal guardian with whom the child resides, and includes a pregnant woman.; and
 (C)by amending paragraph (3), as redesignated by subparagraph (A) of this paragraph, to read as follows:
					
 (3)The term eligible caregiver parent means a caregiver parent who has been admitted to a program operated pursuant to subsection (a).; and (15)in subsection (r), by striking to fiscal years 2001 through 2003 and inserting for fiscal years 2019 through 2023.
			5.Effectiveness of stimulant treatment methods
 (a)ResearchThe Director of the National Institute on Drug Abuse shall conduct research, directly or through contract with another entity, on the effectiveness of the use of agonist and antagonist drugs to reduce the problems associated with stimulant abuse, including cocaine and methamphetamine abuse.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2019 through 2023.
			6.IOM Study on drug treatments for stimulant abuse
 (a)ReportThe Secretary of Health and Human Services shall seek to enter into a contract with the Institute of Medicine of the National Academies to complete a literature review and submit a report to Congress on the effectiveness of agonist and antagonist drugs for the treatment of stimulant abuse, including cocaine and methamphetamine abuse.
 (b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal years 2019 through 2023.
			7.GAO Evaluation of the impact of this legislation
 (a)Study on the level of funding for treatmentThe Comptroller General of the United States shall conduct a study on— (1)the impact of the programs authorized by this Act (including the amendments made by this Act) on the effectiveness and availability of treatment for heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse;
 (2)whether the level of Federal funding available for the treatment of heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse meets, exceeds, or is less than the amount necessary to provide adequate treatment for such abuse; and
 (3)the impact of effective treatment of heroin, opioids, cocaine, methamphetamine, 3,4-methylene­dioxy­meth­am­phet­amine, and phen­cy­cli­dine abuse on cost savings due to the reduced need for criminal justice and other services.
				(b)Reports
 (1)Interim reportNot later than the last day of the two-year period beginning on the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the interim findings of the study under subsection (a).
 (2)Final reportNot later than 3 years after the date on which the report under paragraph (1) is submitted to Congress, the Comptroller General shall submit to Congress a report on the findings of the study under subsection (a).
 8.No additional appropriationsThis Act, and the amendments made by this Act, shall not be construed to increase the amount of appropriations that are authorized to be approved for any fiscal year.
		